DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges applicants’ claim of priority to U.S. Application Serial No. 15/977,678, filed June 4, 2018.

Remarks
Claims 1 – 20 are currently pending, of which 1, 8, and 15 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 of U.S. Patent No. 11,120,080 contain every element of claims 1 – 20 of the instant application and as such anticipate claims 1 – 20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driesen, et al., U.S. PG-Pub. No. 2010/0138821 (hereafter, “Driesen”).

As to Claim 1, Driesen discloses: a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”);
creating a second set of exchange tables in a second database of the device, the second set of exchange tables comprising the data from the subset of the first set of exchange tables and data from an upgrade version of the set of exchange tables stored in the first database of the source system ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
creating a set of shadow tables in the second database of the device, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B.”);
adapting the second set of exchange tables and the set of shadow tables to a higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
performing object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
dropping the set of shadow tables ([0048], referring to dropping temporary objects);
receiving a set of application tables from the source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapting the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 2, Driesen discloses: installing, on the device, a first kernel that is the higher upgrade version of a second kernel operating on the source system ([0056], “At the source application server 110A, the main kernel programs are replaced by the destination release versions of the shadow application server, and the main configuration files are adapted to the destination release features.”).

As to Claim 3, Driesen discloses: wherein the set of shadow tables include a minimal set of data required for operation of the first kernel on the device ([0034], “The tables to be cloned are determined using the information shipped by, for example, an entity providing the software destination release (e.g., the vendor of a release or upgrade typically provides a list of the repository and customizing tables).”).

As to Claim 4, Driesen discloses: receiving, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of the source system and the first set of application tables stored in the first database of the source system ([0032], referring to copies made of configuration data);
receiving a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determining a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
generating a set of instructions based on the set of differences, wherein adapting the set of application tables to the higher upgrade version comprises executing the set of instructions ([0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 5, Driesen discloses: wherein the first set of table metadata and the second set of table metadata are received from a file directory shared between the device and the source system ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 6, Driesen discloses: wherein the machine-readable medium is a first machine-readable medium, wherein the program further comprises a set of instructions for retrieving the data from the upgrade version of the set of exchange tables stored on the source system from a second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 7, Driesen discloses: retrieving the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 8, Driesen discloses: for a device, a method comprising:
receiving data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”);
creating a second set of exchange tables in a second database of the device, the second set of exchange tables comprising the data from the subset of the first set of exchange tables and data from an upgrade version of the set of exchange tables stored in the first database of the source system ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
creating a set of shadow tables in the second database of the device, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B.”);
adapting the second set of exchange tables and the set of shadow tables to a higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
performing object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
dropping the set of shadow tables ([0048], referring to dropping temporary objects);
receiving a set of application tables from the source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapting the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 9, Driesen discloses: installing, on the device, a first kernel that is the higher upgrade version of a second kernel operating on the source system ([0056], “At the source application server 110A, the main kernel programs are replaced by the destination release versions of the shadow application server, and the main configuration files are adapted to the destination release features.”).

As to Claim 10, Driesen discloses: wherein the set of shadow tables include a minimal set of data required for operation of the first kernel on the device ([0034], “The tables to be cloned are determined using the information shipped by, for example, an entity providing the software destination release (e.g., the vendor of a release or upgrade typically provides a list of the repository and customizing tables).”).

As to Claim 11, Driesen discloses: receiving, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of the source system and the first set of application tables stored in the first database of the source system ([0032], referring to copies made of configuration data);
receiving a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determining a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
generating a set of instructions based on the set of differences, wherein adapting the set of application tables to the higher upgrade version comprises executing the set of instructions ([0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 12, Driesen discloses: wherein the first set of table metadata and the second set of table metadata are received from a file directory shared between the device and the source system ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 13, Driesen discloses: retrieving the data from the upgrade version of the set of exchange tables stored on the source system from a machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 14, Driesen discloses: retrieving the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 15, Driesen discloses: a system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to:
receive data from a subset of a first set of exchange tables stored in a first database of a source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”);
create a second set of exchange tables in a second database of the system, the second set of exchange tables comprising the data from the subset of the first set of exchange tables and data from an upgrade version of the set of exchange tables stored in the first1 database of the source system ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
create a set of shadow tables in the second database of the system, wherein the set of shadow tables corresponds to a subset of a first set of application tables stored in the first database of the source system, the set of shadow tables comprising data from an upgrade version of the subset of the first set of application tables stored in the first database of the source system ([0020], “The synonyms are used with another, shadow schema, which may be accessed by the source application server 110A and/or the shadow application server 110B.”);
adapt the second set of exchange tables and the set of shadow tables to a higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”);
perform object generation based on the second set of exchange tables and the set of shadow tables ([0040], “At 444, adaptive switch installer 150 creates additional database objects. Specifically, adaptive switch installer 150 may create views on repository tables 310D and create the view on the synonym, i.e., repository table 310G.”);
drop the set of shadow tables ([0048], referring to dropping temporary objects);
receive a set of application tables from the source system ([0020], “… adaptive switch installer 150 clones the repository tables and customizing tables used by the source application server 110A.”); and
adapt the set of application tables to the higher upgrade version ([0020], “… the synonyms of repository tables and customizing tables are then configured with the delta upgrade package.”).

As to Claim 16, Driesen discloses: install, on the system, a first kernel that is the higher upgrade version of a second kernel operating on the source system ([0056], “At the source application server 110A, the main kernel programs are replaced by the destination release versions of the shadow application server, and the main configuration files are adapted to the destination release features.”).

As to Claim 17, Driesen discloses: wherein the set of shadow tables include a minimal set of data required for operation of the first kernel on the device ([0034], “The tables to be cloned are determined using the information shipped by, for example, an entity providing the software destination release (e.g., the vendor of a release or upgrade typically provides a list of the repository and customizing tables).”).

As to Claim 18, Driesen discloses: receive, from the source system, a first set of table metadata associated with the first set of exchange tables stored in the first database of the source system and the first set of application tables stored in the first database of the source system ([0032], referring to copies made of configuration data);
receive a second set of table metadata associated with an upgrade version of the first set of exchange tables stored in the first database of the source system and an upgrade version of the first set of application tables stored in the first database of the source system ([0032], referring to the destination release including new configuration data);
determine a set of differences between the first set of table metadata and the second set of table metadata ([0020], referring to the deployment of only a delta upgrade package); and
generate a set of instructions based on the set of differences, wherein adapting the set of application tables to the higher upgrade version comprises executing the set of instructions ([0032], “… the destination release, which is the upgrade, is implemented so as not to affect the source release.”).

As to Claim 19, Driesen discloses: retrieve the data from the upgrade version of the set of exchange tables stored on the source system from a machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

As to Claim 20, Driesen discloses: retrieve the data from the upgrade version of the set of shadow tables stored on the source system from the second machine-readable medium ([0023], “The shadow application server 110B may be hosted on a processor separate from the source application server 110A or one the same processor but using a directory that is separate from the source application server 110A.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167